internal_revenue_service number release date index number ------------------------------------------------ ------------------------ ----------------------------- ------------------------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc fip b05 plr-136841-10 date date legend agency state dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref date year year ------------------------------------------------ -------------- ----------------- --------------- --------------- ----------------- ----------------- ------------------ ------------------------- ------- ------- dear -------------- this is in response to your request for an extension of time under sec_301_9100-1 of the procedure and administration regulations to file amended forms plr-136841-10 carryforward election of unused private_activity_bond volume_cap for agency to make carryforward elections under sec_146 of the internal_revenue_code the code facts and representations agency is an agency of state authorized to borrow money through the issuance of bonds to provide financing for housing in year state received an allocation of dollar_figurea of the state’s housing act volume_cap as defined below under sec_146 of the code state statutes allocated the state housing act volume_cap as follows dollar_figureb to agency dollar_figurec to a housing pool reserved for housing uses and the balance to specified local issuers the state department charged with administering volume_cap incorrectly transferred the dollar_figurec in state housing act volume_cap originally allocated to the housing pool to a unified pool that was available for other uses the state department did not segregate the dollar_figurec in state housing act volume_cap in the unified pool when the unused amount of the state’s housing act volume_cap was reallocated to agency later in year it was incorrectly aggregated with the regular volume_cap on date agency duly and timely filed separate forms one for the regular volume_cap and one for the housing act volume_cap as required under notice_2008_79 described below subsequently agency filed an amended form_8328 for the regular volume_cap reducing the amount of the carryforward to correct a separate miscalculation of the amount available the amended form_8328 for the regular volume_cap is referred in this ruling as form_8328 and the form_8328 for the housing act volume_cap is referred to as the housing act form_8328 the total amount of volume_cap carried forward was correct on form_8328 however as a result of the incorrect reallocation agency overstated the amount of regular volume_cap available for regular carryforward on form_8328 agency understated by the same amount the amount of housing act volume_cap on its housing act form_8328 form_8328 filed by agency for year showed dollar_figured of regular carryforward which amount included dollar_figurec of unused state housing act volume_cap which was reallocated to the agency the housing act form_8328 showed dollar_figureb for the state’s housing act volume_cap carryforward the correct amount of the state’s housing act volume_cap carryforward is dollar_figuree and the correct regular carryforward amount is dollar_figuref the error was discovered by the agency’s finance counsel when counsel was determining the amount of agency’s available volume_cap for use in year agency promptly notified the irs of the error and subsequently submitted this ruling_request for an extension of time to file an amended form_8328 to reflect the correct amount of regular volume_cap and an amended housing act form_8328 to reflect the correct amount of housing act volume_cap prior to this submission the internal_revenue_service had not discovered the agency’s error in either of the forms agency represents that it will use the state’s housing act volume_cap carryforward for qualified_mortgage bonds that also qualify as qualified housing issues for purposes of plr-136841-10 sec_146 so amending the form_8328 and the housing act form_8328 will not change the purposes of the carryforward law and analysis sec_146 generally provides a unified annual state tax-exempt private_activity_bond volume_cap for most private_activity_bonds sec_146 provides that the state_ceiling applicable to any state or any calendar_year is the greater of a an amount equal to dollar_figure multiplied by the state population or b dollar_figure pursuant to sec_103 the term state includes the district of columbia and any possession_of_the_united_states for purposes of this ruling the general bond volume_cap or state_ceiling provided to states for private_activity_bonds under sec_146 is referred to as the regular volume_cap to distinguish it from the housing act volume_cap as defined below sec_146 provides that if an issuing authority's volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes the election is made by filing form_8328 carrforward election of unused private_activity_bond volume_cap with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election although revproc_2005_30 2005_1_cb_1148 provides for an automatic_extension of six months from the due_date of the carryforward election to make the carryforward election it does not apply in this case sec_146 provides that the election must identify the purpose for which the carryforward is elected and specify the amount to be carried forward for the purpose under sec_146 carryforward elections and any identifications or specifications stated therein are irrevocable section a of the housing assistance tax act of division c of pub_l_no enacted on date the housing act added sec_146 which authorizes a temporary increase in the annual state private_activity_bond volume_cap for the housing act volume_cap for certain qualified housing issues as defined in sec_146 sec_146 provides that for calendar_year the state_ceiling for each state shall be increased by an amount equal to plr-136841-10 dollar_figure multiplied by a fraction i the numerator of which is the state_ceiling for the state for calendar_year determined without regard to the increase in sec_146 and ii the denominator of which is the sum of the state ceilings determined under clause i for all states sec_146 provides that the housing act volume_cap may be allocated only to finance qualified housing issues sec_146 defines the term qualified_housing_issue as i an issue for qualified residential rental projects under sec_142 or ii a qualified_mortgage_issue determined by substituting a month origination period for the 42-month origination period under sec_143 sec_146 added by a of the housing act provides that any carryforwards of housing act volume_cap may be used only for qualified housing issues that are issued by the end of calendar_year notice_2008_79 2008_40_irb_815 provides the allocation of the housing act volume_cap to the states procedures for filing the carryforward elections with respect to the volume_cap as well as for reporting bonds issued pursuant to the volume_cap sec_3_6 of notice_2008_79 states that subject_to updated irs information reporting forms and procedures an issuer that has unused housing act volume_cap at the end of calendar_year should elect the carryforward amount by filing a separate irs form_8328 issuers who have both unused regular volume_cap and housing act volume_cap should file separate carryfoward elections for each of those carryforwards a carryforward election for regular volume_cap should follow the instructions on form_8328 and a carryforward election for housing act volume_cap should follow the instructions on form_8328 with the modifications provided in sec_3_6 of notice_2008_79 sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 such as this request must be made under the rules of sec_301_9100-3 requests for relief will be granted if the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government plr-136841-10 sec_301_9100-3 provides in part that the taxpayer is generally deemed to have acted reasonably and in good_faith if the taxpayer requests relief under that section before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than the taxpayer would have had if the election had been timely taking into account the time_value_of_money in this case agency duly and timely filed the necessary forms to carryforward its regular volume_cap and its housing act volume_cap in year errors were discovered in form_8328 and the housing act form_8328 and before the irs discovered the incorrect allocations the agency requested an extension of time to file amended forms the proposed amendments to the form_8328 and the housing act form_8328 will not change the aggregate amount carried forward or change the purpose of the carryforward conclusion under the facts and circumstances of this case we conclude that agency acted reasonably and in good_faith and that granting an extension of time under sec_301_9100-1 to file an amended form_8328 and an amended housing act form_8328 to carryforward dollar_figuref of regular carryforward and dollar_figuree of housing act volume_cap and will not prejudice the interests of the government therefore agency is granted an extension of time of days from the date of this letter_ruling to file an amended form_8328 and an amended housing act form_8328 a copy of this letter should be attached to the amended form_8328 and the amended housing act form_8328 two copies are enclosed for that purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-136841-10 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely associate chief_counsel financial institutions products by timothy l jones senior counsel branch
